11 So.3d 996 (2009)
W.B., Father of D.B., and D.B., Children, Appellant,
v.
DEPT. OF CHILDREN & FAMILIES, Appellee.
No. 5D08-4375.
District Court of Appeal of Florida, Fifth District.
June 8, 2009.
*997 Mark A. Skipper, Orlando and Jeffrey Deen, Altamonte Springs, Regional Counsel, for Appellant.
Jeffrey Dana Giillen, Dept. of Children & Families, West Palm Beach, for Appellee.
Jennifer S. Paullin, Orlando, for Guardian Ad Litem.
PER CURIAM.
In light of the Appellee's confession of error, this appeal is summarily reversed pursuant to Florida Rule of Appellate Procedure 9.315(b), and remanded to the trial court for further proceedings.
REVERSED and REMANDED.
PALMER, C.J., ORFINGER and LAWSON, JJ. concur.